UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 22, 2013 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5571 75-1047710 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 RadioShack Circle, Mail Stop CF3-203, Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 22, 2013, RadioShack Corporation (the “Company”) announced that Huey P. Long, Executive Vice President of Strategy and Consumer Insights left the Company to pursue other opportunities.His responsibilities have been reassigned to other executives in the organization. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RadioShack Corporation (Registrant) Date: November 22, 2013 /s/ Holly Fielder Etlin Holly Fielder Etlin Interim Chief Financial Officer (principal financial officer) 3
